—In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated October 15, 1991, which granted the motion by the defendant United Brotherhood of Carpenters and Joiners of America to consolidate this action with another action entitled United Bhd. of Carpenters & Joiners v Nyack Waterfront Assocs. (Rockland County Index No. 1508/ 90), to the extent of directing a joint trial of the two actions.
Ordered that the order is affirmed, with costs.
Since the actions involve common questions of law and fact, and since the plaintiff would not suffer substantial prejudice, the court did not improvidently exercise its discretion in consolidating the separate foreclosure actions to the extent of directing a joint trial of the two actions (see, CPLR 602 [a]; Johnson v Berger, 171 AD2d 728; Mideal Homes Corp. v L&C Concrete Work, 90 AD2d 789). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.